ACCEPTED
                                                                                                              03-15-00409-CV
                                                                                                                    12929829
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                         9/27/2016 3:11:52 PM
                                                                                                            JEFFREY D. KYLE
                                                                                                                       CLERK
                                    Stephanie S. Bascon
                           LAW OFFICE OF STEPHANIE S. BASCON PLLC
                                             297 W. San Antonio Street                        FILED IN
                                            New Braunfels, Texas 78130                 3rd COURT OF APPEALS
                                                   (830) 625-2940                          AUSTIN, TEXAS
                                              (830) 221-3441 facsimile                 9/27/2016 3:11:52 PM
                                                  sbascon@att.net                        JEFFREY D. KYLE
                                                                                               Clerk

                                                September 27, 2016


VIA E-SERVICE
Jeffrey D. Kyle
Clerk
Court of Appeals, Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

         Re:      Court of Appeals Number:              03-15-00409-CV
                  Trial Court Cause Number:             12-0361;

                  Susan England v. Janice Kolbe as Guardian of the Estate of Edna Moon

Dear Mr. Kyle:

       This letter is in response to the court’s letter regarding the oral argument in the above-
referenced matter, currently scheduled for October 26, 2016 at 9:00 a.m.

       The undersigned intends to present the oral argument on behalf of appellee, Janice
Kolbe as Guardian of the Estate of Edna Moon. We had previously requested oral argument
and do not wish to waive that request.


                                                        Sincerely,


                                                        /s/Stephanie S. Bascon
                                                        Stephanie S. Bascon


cc:      Jonathan Hull
         David Junkin

Q:\SSBLawFirmDocs\Client files\Cases\Moon, Edna\Dist Ct suit\appeal\corr\COA L01.doc